     Case 4:20-cv-01719 Document 1 Filed on 05/15/20 in TXSD Page 1 of 20


                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

KARLA MUNOZ, Individually, and On               §
Behalf of All Others Similarly Situated,        §
                                                §
       Plaintiff,                               §
                                                §       CIVIL ACTION NO. 4:20-cv-01719
V.                                              §
                                                §           JURY TRIAL DEMANDED
SPRINGSTONE, INC.,                              §
                                                §
       Defendant.                               §

                    PLAINTIFF’S ORIGINAL COLLECTIVE AND CLASS
                        ACTION COMPLAINT & JURY DEMAND

                                     SUMMARY OF SUIT

       1.      This case implicates Defendant Springstone, Inc.’s (“Defendant”) long standing

policy of failing to properly compensate its non-exempt employees for work performed.

Employers are obligated to pay their employees for all time worked except for meal breaks when

the employee is “completely relieved from duty for the purposes of eating meals.” Bernard v.

IBP, Inc. of Nebraska, 154 F.3d 259, 264 (5th Cir. 1998). However, Defendant automatically

deducted 30 minutes from each shift worked by its employees, regardless of whether the

employee actually took the meal break. In fact, Defendant instituted policies that required

employees to be interrupted during their meal breaks to respond to patient requests and needs. As

such, Defendant’s policy of automatically deducting 30 minutes of time per shift, regardless of

whether a meal break was taken, is unlawful.

       2.      Plaintiff seeks to represent the following class of employees:

FLSA Class:

       All hourly paid mental health technicians and nurses subject to an automatic
       deduction for meal breaks while employed by Defendant for at least one week
       during the three year period prior to the filing of this lawsuit to the present.
     Case 4:20-cv-01719 Document 1 Filed on 05/15/20 in TXSD Page 2 of 20


Texas Rule 23 Class:

          All hourly paid mental health technicians and nurses in Texas subject to an
          automatic deduction for meal breaks and who worked less than 40 hours in a week
          while employed by Defendant at any time during the four-year period before the
          filing of this Complaint to the present.

               Defendant violated the FLSA and state law by knowingly and willfully permitting

Plaintiff and the proposed Class Members to perform work during their meal breaks while

subjecting them to an automatic 30-minute deduction from their wages. Defendant had notice

that Plaintiff and the Class Members expected to be paid for their work on an hourly basis.

Defendant received the value of Plaintiff’s and the Class Members’ work during the

automatically deducted 30-minute period without compensating them for their services.

Defendant willfully, deliberately, and voluntarily failed to pay Plaintiff and the Class Members

compensation for all of the work they performed.

          3.      Defendant’s conduct violates the FLSA because of the mandate that non-exempt

employees, such as Plaintiff and the FLSA Class Members, be paid at one and one half their

regular rate of pay for all hours worked in excess of forty within a single week. See 29 U.S.C. §

207(a).

          4.      Defendant’s conduct also violates Texas law because Defendant and Plaintiff had

an agreement whereby Plaintiff was to perform work for Defendant, and in return, Defendant

was to pay Plaintiff at an agreed hourly rate for all time in which Plaintiff performed

compensable work. Even if no enforceable agreement exists, Defendant received and accepted

the valuable services from Plaintiff with notice that she was expected to be paid for such

services. Yet, Defendant failed to pay Plaintiff for the work she performed as a result of

Defendant’s policy of automatically deducting time she worked.




                                                 2
      Case 4:20-cv-01719 Document 1 Filed on 05/15/20 in TXSD Page 3 of 20


        5.      Therefore, Plaintiff files this action to recover on behalf of herself and the

proposed Class Members all unpaid wages and other damages owed to her under the FLSA and

Texas law, individually, as a 29 U.S.C. § 216(b) collective action, and as a class action under

Federal Rule of Civil Procedure 23, in order to remedy the illegal payroll policies Defendant has

implemented.

                        SUBJECT MATTER JURISDICTION AND VENUE

       6.       This court has federal question jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331 as this case is brought under the laws of the United States,

specifically the FLSA, 29 U.S.C. § 201, et seq. This Court has supplemental jurisdiction over

Plaintiff’s state-law claims pursuant to 28 U.S.C. § 1367 and the Class Action Fairness Act.

       7.       Venue is proper in the Southern District of Texas because Defendant operates a

mental health facility in this district. Further, Plaintiff worked in this district and was denied full

pay in this district.

                          PARTIES AND PERSONAL JURISDICTION

        8.      Plaintiff Karla Munoz is an individual residing in Harris County, Texas.

Plaintiff’s written consent form is attached hereto as Exhibit “A.”

        9.      Defendant Springstone, Inc. is a foreign corporation doing business in Texas.

Defendant may be served with process by serving its registered agent John Wall at 101 South

Fifth Street, Suite 3850, Louisville, KY 40202.

        10.     The FLSA Class Members are all hourly paid mental health technicians and

nurses subject to an automatic deduction for meal breaks while employed by Defendant for at

least one week during the three year period prior to the filing of this lawsuit to the present.

        11.     The Texas Class Members are all hourly paid mental health technicians and

nurses in Texas subject to an automatic deduction for meal breaks and who worked less than 40
                                                  3
      Case 4:20-cv-01719 Document 1 Filed on 05/15/20 in TXSD Page 4 of 20


hours in a week while employed by Defendant at any time during the four-year period before the

filing of this Complaint to the present.

       12.       The FLSA Class Members and the Texas Class Members shall be collectively

referred to as the “Class Members.”

                                       FLSA COVERAGE

       13.       At all material times, Defendant has been an employer within the meaning of the

FLSA under 29 U.S.C. § 203(d).

       14.       At all material times, Defendant has been an enterprise within the meaning of the

FLSA under 29 U.S.C. § 203(r).

       15.       Plaintiff and Class Members are employees of Defendant within the meaning of

29 U.S.C. § 203(e).

       16.       “The FLSA protects employees who fall under either of two types of coverage:

(1) ‘enterprise coverage,’ which protects all those who are ‘employed in an enterprise engaged in

commerce or in the production of goods for commerce,’ or (2) ‘individual coverage,’ which

protects those who are individually ‘engaged in commerce or in the production of goods

for commerce,’ regardless of whether the employer constitutes an enterprise.” Duran v. Wong

2012 WL 5351220, *2 (S.D. Tex. 2012). See also, 29 U.S.C. § 207(a)(1). See also Martin v.

Bedell, 955 F.2d 1029, 1032 (5th Cir. 1992) (“Either individual or enterprise coverage is enough

to invoke FLSA protection.”).

       17.       With regard to enterprise coverage, the FLSA states that it applies to “employees

of enterprises that (1) have other employees engaged in interstate commerce and (2) have an

annual gross volume of business equal to or in excess of five hundred thousand dollars.” Aberle

v. Saunders MEP, Inc., 2011 WL 2728350, *3 n.2 (E.D. Tex. 2011) (citing 29 U.S.C. §

203(s)(1)(A)).
                                                 4
      Case 4:20-cv-01719 Document 1 Filed on 05/15/20 in TXSD Page 5 of 20


        18.      At all material times, Defendant has been an enterprise in commerce or in the

production of goods for commerce within the meaning of 3(s)(1) of the FLSA because Defendant

has had and continues to have employees engaged in commerce. 29 U.S.C. § 203(s)(1).

        19.      Here, Defendant has had, and continues to have, an annual gross business volume

of not less than $500,000, thereby exceeding the statutory standard. 26 U.S.C. § 203

(s)(1)(A)(ii).

        20.      In addition to Plaintiff, Defendant has employed numerous other employees, who

like Plaintiff, are engaged in interstate commerce as Plaintiff uses equipment that have travelled

in interstate commerce. Further, Defendant itself is engaged in interstate commerce since it

orders supplies across state lines, conducts business deals with merchants across state lines, and

processes patients’ credit cards with banks in other states.

        21.      At all material times, Plaintiff and Class Members were employees who engaged

in commerce or in the production of goods for commerce as required by 29 U.S.C. § 207.

                                               FACTS

        22.      Defendant operates a chain of behavioral health facilities across the country. (See

https://springstone.com/locations/, last visited Mary 15, 2020). Specifically, Defendant operates

behavioral health facilities in Arizona, Colorado, Indiana, Kansas, North Carolina, Ohio,

Oklahoma, Texas, and Washington. (See id.) These facilities provide the following services:

        •     Treatment for mental illness and addiction

        •     24/7 on-site assessments and treatment

        •     Individual and group therapy

        •     Medication management

        •     Computer-aided therapy


                                                  5
     Case 4:20-cv-01719 Document 1 Filed on 05/15/20 in TXSD Page 6 of 20


       23.     To provide these services, Defendant employs nurses and mental health

technicians who are employed on an hourly basis.

       24.     Plaintiff worked for Defendant from July 2018 to November 2019 as a mental

health technician. She worked at the Woodland Springs location of Defendant.

       25.     During at least the past four years, Defendant has had a payroll policy of

automatically deducting 30 minutes per shift worked for a so-called meal break for Plaintiff and

the Class Members.

       26.     Under Defendant’s policy, Defendant instructs its employees to clock in at the

beginning and end of their shifts; however, the employees are not to clock out at the beginning of

their meal period or clock back in at the end of their meal period. Instead, under Defendant’s

payroll policy, Defendant has programmed its time tracking system to automatically deduct 30

minutes per shift worked. Each shift is scheduled for 12 hours. If an employee works more than

12 hours, an automatic deduction of an additional 30 minutes is taken (for a total of 1 hour).

Thus, Defendant actively reduced the amount of time worked by the Plaintiff and Class Members

for pay purposes.

       27.     Defendant’s policy is illegal. If a meal period is used predominantly for the

benefit of the employer, the entire meal period is compensable work time. See Bernard v. IBP,

Inc. of Nebraska, 154 F.3d 259, 264 (5th Cir. 1998). The Fifth Circuit in Bernard explained as

follows:

               To be classified as a bona fide meal period, 29 C.F.R. § 785.19 provides
               that an employee “must be completely relieved from duty for the purpose
               of eating meals” during that period. When applying this test, courts have
               employed a “predominant benefit test”. The critical question is whether
               the meal period is used predominantly or primarily for the benefit of the
               employer or for the benefit of the employee. The employer bears the
               burden to show that meal time qualifies for this exception from
               compensation.

                                                6
      Case 4:20-cv-01719 Document 1 Filed on 05/15/20 in TXSD Page 7 of 20


Id. at 265.

        28.    Defendant’s payroll policy of automatically deducting 30 minutes to 1 hour per

day applied to Defendant’s nurses and mental health technicians.

        29.    Defendant’s automatic deduction policy is illegal because the meal period was

primarily for the benefit of Defendant.

        30.    The Plaintiff and Class Members were required to remain on the premises of

Defendant while monitoring any codes that were issued – such as for patient fights, when

patients were injured, and other emergencies.

        31.    Additionally, the Plaintiff and Class Members were regularly interrupted during

any meal periods to respond to patient issues.

        32.    Further, Defendant had a policy of requiring the Plaintiff and Class Members to

monitor and record the location of the patients every 15 minutes. Thus, when a meal break was

attempted to be taken, the Plaintiff and Class Members were not completely relieved of their

duties for 30 minutes and were required to engage in work during their meal periods.

        33.    Even if the meal period was not primarily for the benefit of Defendant,

Defendant’s policy is still illegal because it deducted 30 minutes to 1 hour of time when no meal

breaks were taken. That is, when Plaintiff and the Class Member worked continuously without a

break, they still had time deducted for a meal break. This policy is per se illegal as the Plaintiff

and Class Members were entitled to receive pay for all hours worked.

        34.    Plaintiff and the Class Members are owed significant unpaid wages as a result of

Defendant’s illegal policy. Plaintiff was scheduled to work 12 hour shifts that rotated between 3

shifts and 4 shifts per week. Thus, when Plaintiff worked 4 shifts, she worked more than 40

hours per week. She was not paid overtime wages at the rate of time and one half her regular



                                                 7
      Case 4:20-cv-01719 Document 1 Filed on 05/15/20 in TXSD Page 8 of 20


rate of pay for all hours worked over 40 in a workweek as a result of Defendant’s illegal pay

policy of automatically deducting 30 minutes to 1 hour per day.

        35.    The Class Members also worked a similar schedule as Plaintiff and worked 12

hour shifts.

        36.    The Class Members were employed by Defendant and performed work similar to

Plaintiff.

        37.    Regardless of the hospital facility in which they worked, Plaintiff and the Class

Members were required to follow and abide by common work, time, pay, and overtime policies

and procedures in the performance of their jobs.

        38.    At the end of each pay period, regardless of the behavioral health facility in which

they worked, Plaintiff and the Class Members received wages from Defendant that were

determined by common systems and methods that Defendant selected and controlled.

        39.    Defendant paid Plaintiff an hourly rate.

        40.    Defendant paid the Class Members an hourly rate.

        41.    When Plaintiff and Class Members worked fewer than forty hours in a workweek,

Defendant did not pay them their agreed hourly rate. Instead, Defendant automatically reduced

the amount of time that the Plaintiff and Class Members worked for the purported meal breaks.

However, as noted above, throughout the relevant period, Defendant expected and required

Plaintiff and the Class Members to be available to work during their unpaid meal breaks. These

unpaid meal break times constitute compensable time under the state law because (1) the meal

period was primarily for the benefit of Defendant, (2) Defendant breached an agreement with

Plaintiff and the Class Members by not paying them their agreed hourly rate for all hours they

worked, (3) Defendant received and accepted the value of Plaintiff’s and the Class Members’

unpaid work with reasonable notice that Plaintiff and the Class Members expected to be paid for
                                                   8
      Case 4:20-cv-01719 Document 1 Filed on 05/15/20 in TXSD Page 9 of 20


all hours worked, and/or (4) Defendant has been unjustly enriched by receiving the benefit of

Plaintiff’s and the Class Members’ unpaid work.

       42.      Defendant classifies the Plaintiff and Class Members as non-exempt from

overtime pay.

       43.      Defendant knew and showed reckless disregard for whether Plaintiff and the

Class Members were entitled to be paid for all hours worked. In fact, Defendant was told that

Plaintiff and the Class Members were working through lunch breaks and were regularly

interrupted during their lunch breaks. Nevertheless, Defendant still refused to pay them for this

time. As a result, Defendant’s actions constitute a willful violation of the law.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

       44.      Plaintiff brings this complaint as a collective action pursuant to 29 U.S.C. §

216(b) on behalf of herself and all persons who are substantially similar. Per 29 U.S.C. § 216(b),

this action may be brought as an “opt-in” collective action for the claims asserted by Plaintiff

because her claims are similar to the claims possessed by FLSA Class Members.

       45.      Plaintiff has actual knowledge that the FLSA Class Members have been denied

compensation for time worked as a result of Defendant’s policy of automatically reducing their

time worked for a meal break. In addition, Plaintiff have actual knowledge that FLSA Class

Members have also been denied overtime pay for this work and would therefore likely join this

collective action if provided a notice of their rights to do so together with a clear statement that

doing so would not result in termination or other forms of retaliation by Defendant.

       46.      Plaintiff is similarly situated to the FLSA Class Members.          Like Plaintiff,

Defendant subjected the FLSA Class Members to its common practice, policy, or plan of

refusing to pay overtime for all hours worked performed, in clear violation of the FLSA.



                                                 9
     Case 4:20-cv-01719 Document 1 Filed on 05/15/20 in TXSD Page 10 of 20


        47.      Other employees similarly situated to Plaintiff have worked for Defendant but

were not paid overtime at the rate of one and one-half times their regular hourly rate for all hours

over 40 as a result of Defendant’s illegal pay policy.

        48.      Although Defendant permitted and/or required FLSA Class Members to work in

excess of forty (40) hours per workweek, Defendant has denied them full compensation for their

hours worked over forty (40) for meal breaks.

        49.      FLSA Class Members perform or have performed the same or similar work as

Plaintiff.

        50.      FLSA Class Members regularly work or have worked in excess of forty hours

during a workweek.

        51.       FLSA Class Members are not exempt from receiving overtime compensation

under the FLSA.

        52.      Defendant’s failure to pay overtime compensation required by the FLSA results

from generally applicable policies or practices and does not depend on the personal

circumstances of FLSA Class Members.

        53.      Although Plaintiff and FLSA Class Members may have different job titles and/or

work in different facilities, this action may be properly maintained as a collective action on

behalf of the defined class because, throughout the relevant period:

        a. Defendant maintained common scheduling systems and policies with respect to

              Plaintiff and the FLSA Class Members, controlled the scheduling systems and

              policies implemented throughout their facilities and retained authority to review and

              revise or approve the schedules assigned to Plaintiff and the FLSA Class Members;

        b. Defendant maintained common timekeeping systems and policies with respect to

              Plaintiff and the FLSA Class Members, including the automatic deduction policy; and
                                                 10
     Case 4:20-cv-01719 Document 1 Filed on 05/15/20 in TXSD Page 11 of 20


       c. Defendant maintained common payroll systems and policies with respect to Plaintiff

             and the FLSA Class Members, controlled the payroll systems and policies applied to

             Plaintiff and FLSA Class Members and set the pay rate assigned to Plaintiff and

             FLSA Class Members.

       54.       The specific job titles or precise job responsibilities of each FLSA Class

Member do not prevent collective treatment.

       55.       The FLSA Class Members, irrespective of their particular job requirements, are

entitled to overtime compensation for hours worked in excess of forty during a workweek.

       56.       Although the exact amount of damages may vary among FLSA Class Members,

the damages for FLSA Class Members can be easily calculated, summed, and allocated based on

a simple formula.

       57.      Plaintiff’s and the FLSA Class Members’ claims arise from a common nucleus of

operative facts; namely, the continued and willful failure of Defendant to comply with its

obligation to legally compensate its employees. Liability is based on a systematic course of

wrongful conduct by Defendant that caused harm to all FLSA Class Members. Defendant had a

plan, policy or practice of not paying Plaintiff and FLSA Class Members for all time worked.

       58.       As such, the class of similarly situated Plaintiff is properly defined as follows:

                All hourly paid mental health technicians and nurses subject to an
                automatic deduction for meal breaks while employed by Defendant
                for at least one week during the three year period prior to the filing of
                this lawsuit to the present.

       59.      Plaintiff estimates that the Class, including both current and former employees

over the relevant period, will include more than 500 people. The precise number of FLSA Class

Members should be readily available from Defendant’s personnel and payroll records. The

names and addresses of the FLSA Class Members of the collective action are discoverable from

                                                  11
     Case 4:20-cv-01719 Document 1 Filed on 05/15/20 in TXSD Page 12 of 20


Defendant. Given the composition and size of the Class, notice will be provided to these

individuals via First Class Mail, e-mail, text message and other modes of notice similar to those

customarily used in representative actions.

                      COUNT ONE: VIOLATION OF 29 U.S.C. § 207
                    FAILURE TO PAY OVERTIME COMPENSATION
                             (COLLECTIVE ACTION)

       60.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

       61.     The FLSA requires each covered employer to compensate all non-exempt

employees at a rate of not less than one and one-half times their regular hourly rate for all hours

worked in excess of forty hours per week.

       62.     Plaintiff and the FLSA Class Members have been harmed as a direct and

proximate result of Defendant’s unlawful conduct because they have been deprived of wages

owed for work they performed and from which Defendants derived a direct and substantial

benefit.

       63.     Defendant violated and continues to violate the FLSA when it fails to pay

Plaintiff and FLSA Class Members overtime wages for all hours worked over 40 in a workweek.

       64.     Defendant’s failure to pay overtime to Plaintiff and FLSA Class Members, in

violation of the FLSA, was willful and not based on a good faith belief that its conduct did not

violate the FLSA. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a).

                          TEXAS CLASS ACTION ALLEGATIONS

       65.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

       66.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff, individually

and on behalf of all other similarly situated employees, pursue claims for breach of contract,

quantum meruit, and unjust enrichment against Defendant.
                                                12
     Case 4:20-cv-01719 Document 1 Filed on 05/15/20 in TXSD Page 13 of 20


       67.      Plaintiff seeks class certification of the following class pursuant to Rule 23 of the

Federal Rules of Civil Procedure:

             All hourly paid mental health technicians and nurses in Texas subject to an
             automatic deduction for meal breaks and who worked less than 40 hours in a
             week while employed by Defendant at any time during the four-year period
             before the filing of this Complaint to the present.

       68.      Plaintiff, individually and on behalf of other similarly situated employees, seeks

relief on a class basis challenging Defendant’s practice of automatically deducting time worked

for meal breaks. As a result of this pay policy, Plaintiff and the Texas Class Members were not

paid their agreed rate of pay (or the reasonable value of the services they rendered) for all hours

that they worked for Defendant in non-overtime workweeks (weeks where the total number of

hours worked was 40 hours or less).

       69.      Throughout the relevant period, Defendant promised to provide Plaintiff and the

Texas Class Members for all hours that they worked at an agreed upon rate. However, Defendant

routinely and knowingly reduced the amount of time that the Plaintiff and Class Members

worked and reduced the amount of time for which they were entitled to receive pay.

       70.      Throughout the relevant period, Defendant knew that Plaintiff and Class Members

regularly performed work during meal breaks because Defendant’s agents regularly encouraged,

instructed, suffered and permitted Plaintiff and Class Members to perform this work and

observed this work being performed on a regular basis.

       71.      Throughout the relevant period, Defendant knew that Plaintiff and the Texas

Class Members, regardless of their job title or location, regularly performed work for which they

were not being paid because they routinely engaged in work during their meal periods on

Defendant’s premises, in plain sight, and at their managers’ request.




                                                 13
     Case 4:20-cv-01719 Document 1 Filed on 05/15/20 in TXSD Page 14 of 20


       72.     As a result, throughout the relevant period, Defendant knew that Plaintiff and the

Texas Class Members were not being properly compensated for all of their work.

       73.     As a result, during the relevant period, Defendant failed to pay Plaintiff and the

Texas Class Members for their valuable services, specifically authorized work to be done during

meal periods, and received the benefit of such work.

       74.     Defendant maintained common work, time, pay, and meal break policies and

procedures at its Texas facilities during the relevant period. As a result, Plaintiff and the TEXAS

Class Members are similarly situated regardless of their job title or location, and have been

regularly deprived of pay owed to them in workweeks where Plaintiff and the Class Members

worked forty hours or less.

       75.     As a result of this improper conduct, Defendant has retained money that should

have paid to Plaintiff and the Texas Class Members. By retaining this money, Defendant has

received an inequitable windfall through, inter alia, reduced labor and operations costs and

enhanced profit margins.

       76.     Plaintiff’s state-law claims against Defendant for breach of contract, quantum

meruit, and unjust enrichment against Defendant all satisfy the numerosity, commonality,

typicality, adequacy, and superiority requirements of a class action.

       77.     Numerosity. The class satisfies the numerosity standard as it is believed to

number over 500 class members. Consequently, joinder of all class members in a single action is

impracticable. The data required to calculate the size of the class is within the sole control of

Defendant.

       78.     Commonality. There are common questions of law and fact common to the class

that predominate over any questions affecting individual members. The questions of law and



                                                14
     Case 4:20-cv-01719 Document 1 Filed on 05/15/20 in TXSD Page 15 of 20


fact common to the class arising from Defendants’ actions include, without limitation, the

following:

             a. Whether Defendant had a policy and practice of automatically deducting pay

                 for meal breaks;

             b. Whether the meal periods were primarily for the benefit of Defendant or

                 Plaintiff/Texas Class Members

             c. Whether Defendant directed, required, requested, and/or permitted Plaintiff

                 and the Texas Class Members to work during unpaid meal breaks;

             d. Whether Defendant knew or should have known that Plaintiff and Class

                 Members were not compensated for work performed during unpaid meal

                 breaks;

             e. Whether agreements existed between Plaintiff and Class Members concerning

                 payment for all work performed and whether Defendant breached such

                 agreements;

             f. Whether Defendant derived a benefit from the Plaintiff and the Texas Class

                 Members being required to respond to the needs of the patients during their

                 meal periods;

             g. Whether valuable services were rendered to Defendant by the Plaintiff and

                 Texas Class Members during unpaid meal break times, and whether

                 Defendant accepted the benefit of Plaintiff’s and the Texas Class Members’

                 unpaid services;

             h. Whether Defendant was unjustly enriched by Plaintiff’s and the Texas Class

                 Members’ unpaid work;



                                            15
     Case 4:20-cv-01719 Document 1 Filed on 05/15/20 in TXSD Page 16 of 20


               i. The proper measure of damages, including whether the reasonable value of

                  such services can be based on the agreed hourly rate of pay.

       79.     Typicality. Plaintiff’s claims are typical of those of the class because Plaintiff’s

claims arise from the same course of conduct and legal theories as the claims of the prospective

class members. Like the Class Members, the Plaintiff worked at Defendant’s behavioral health

facilities during the relevant time period. Like the Texas Class Members, the Plaintiff was

subject to the identical policy related to the automatic deduction in pay. Like the Texas Class

Members, the Plaintiff was subject to the same professional code of conduct and policies. The

other facts outlined above likewise apply equally to both the Plaintiff and the Texas Class

Members.

       80.     Adequacy. Plaintiff is an adequate representative of the class because her

interests do not conflict with the interests of the class members she seeks to represent. The

interests of the members of the class will be fairly and adequately protected by the Plaintiff and

the undersigned counsel, who has experience in employment and class action lawsuits.

       81.     Superiority. A class action is superior to other available means for the fair and

efficient adjudication of this lawsuit. Even if the event any member of the Class could afford to

pursue individual litigation against a company the size of Defendant, doing so would unduly

burden the court system. Individual litigation of 500 claims would magnify the delay and

expense to all parties and flood the court system with duplicative lawsuits. Prosecution of

separate actions by individual members of the Class would create risk of inconsistent and

varying judicial results and establish incompatible standards of conduct for Defendant. A single

class action can determine the rights of all class members in conformity with the interest of

efficiency and judicial economy.



                                                16
     Case 4:20-cv-01719 Document 1 Filed on 05/15/20 in TXSD Page 17 of 20


                              COUNT TWO: BREACH OF CONTRACT

       82.     Plaintiff realleges and incorporates all allegations contained in the foregoing

paragraphs.

       83.     A valid and enforceable agreement existed between Plaintiff and Defendant, and

the Texas Class Members and Defendant, the terms and conditions of which include, but are not

limited to, an agreement by Plaintiff and the Texas Class Members to perform services for

Defendant, and for Defendant to pay Plaintiff and the Texas Class Members at an agreed hourly

rate for all time in which they performed compensable work.

       84.     Plaintiff and the Texas Class Members duly performed under the agreement at

Defendant’s direction and for its benefit.

       85.     Defendant failed and refused to perform its obligations under the agreement by

automatically deducting meal break periods from the wages of Plaintiff and the Texas Class

Members.

       86.     Plaintiff and the Texas Class Members are entitled to recover damages from these

breaches for the last four years.

       87.     Plaintiff and the Texas Class Members are entitled to attorney’s fees for such

breach of contract.

                                COUNT THREE: QUANTUM MERUIT

       88.     Plaintiff realleges and incorporates all allegations contained in the foregoing

paragraphs. This claim is plead in the alternative to the breach of contract claim.

       89.     Plaintiff and the Texas Class Members performed and provided valuable services

to Defendant during their unpaid meal break periods.

       90.     The meal periods were primarily for the benefit of Defendant and constituted

compensable time that Defendant failed to pay.
                                                 17
     Case 4:20-cv-01719 Document 1 Filed on 05/15/20 in TXSD Page 18 of 20


       91.     Defendant accepted and retained the benefit of Plaintiff’s and the Texas Class

Members’ services.

       92.     No contract exists between Plaintiff and Defendant, and the Texas Class Members

and Defendant.

       93.     Defendant had reasonable notice and/or knowledge that Plaintiff and the Texas

Class Members expected to be compensated for the services rendered for the Defendant and

should not have had their time worked automatically reduced.

       94.     Defendant failed to pay Plaintiff and the Texas Class Members the reasonable

value of the services they performed.

       95.     Plaintiff and the Texas Class Members are entitled to recover damages under this

claim for the last four years.

       96.     Plaintiff and the Texas Class Members are entitled to attorney’s fees and costs

under this claim.

                                 COUNT FOUR: UNJUST ENRICHMENT

       97.     Plaintiff realleges and incorporates all allegations contained in the foregoing

paragraphs.

       98.     Defendant has been unjustly enriched at the expense of the Plaintiff and the Texas

Class Members by failing to pay for work performed by Plaintiff and the Texas Class Members.

       99.     Defendant knowingly and/or intentionally accepted the benefit of the work

performed by Plaintiff and the Texas Class Members, despite its policy and practice of failing to

pay Plaintiff and the Texas Class Members for such work. In particular, Defendant received the

benefit of the labor and services provided to Defendant by the Plaintiff and the Texas Class

Members.



                                               18
     Case 4:20-cv-01719 Document 1 Filed on 05/15/20 in TXSD Page 19 of 20


       100.    Such wrongful conduct demonstrates bad faith and undue advantage on the part of

Defendant.

       101.    It would be unjust and inequitable for Defendant to retain the benefit of the

unpaid work performed by Plaintiff and the Texas Class Members.

                                      DAMAGES SOUGHT

       102.    Plaintiff and the FLSA Class Members are entitled to recover their unpaid

overtime wage compensation.

       103.    Plaintiff and the FLSA Class Members are entitled to gap time pay.

       104.    Plaintiff and the FLSA Class Members are also entitled to an amount equal to all

of their unpaid wages due under the FLSA as liquidated damages. 29 U.S.C. § 216(b).

       105.    Plaintiff and the FLSA Class Members are entitled to recover attorney’s fees and

costs as required by the FLSA. 29 U.S.C. § 216(b).

       106.    Plaintiff and the Texas Class Members are entitled to recover damages flowing

from the breach of contract, the reasonable value of the services they provided, and the value by

which Defendants were unjustly enriched by receiving the unpaid labor provided by the Plaintiff

and the Texas Class Members. Additionally, Plaintiff and the Texas Class Members are entitled

to recover their attorneys’ fees and costs, pre-judgment and post-judgment interest as provided

by law, and such other relief the Court deems fair and equitable.

                                         JURY DEMAND

       107.    Plaintiff hereby requests trial by jury.

                                             PRAYER

       108.    For these reasons, Plaintiff and the Class Members respectfully request that

judgment be entered in their favor awarding the following relief:



                                                 19
Case 4:20-cv-01719 Document 1 Filed on 05/15/20 in TXSD Page 20 of 20


 a. An order designating this action as a collective action on behalf of the Collective
    Class and issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated
    individuals;

 b. An order certifying this case as a Class Action under Rule 23 of the Federal Rules of
    Civil Procedure.

 c. An order finding that Defendant violated the FLSA;

 d. An order finding that these violations were willful;

 e. All unpaid wages;

 f. An equal amount as liquidated damages as allowed under the FLSA;

 g. Reasonable attorney’s fees, costs, and expenses of this action as provided by the
    FLSA; and

 h. Such other and further relief to which Plaintiff and Class Members may be entitled at
    law or in equity.


                                      Respectfully submitted,

                                      HODGES & FOTY, LLP

                                        By: /s/ Don J. Foty
                                           Don J. Foty
                                           dfoty@hftrialfirm.com
                                           Texas State Bar No. 24050022
                                           4409 Montrose Blvd, Ste. 200
                                           Houston, TX 77006
                                           Telephone: (713) 523-0001
                                           Facsimile: (713) 523-1116

                                              COUNSEL FOR PLAINTIFF AND CLASS
                                              MEMBERS




                                         20
